Case 1:20-cv-01449-SDG Document 4-20 Filed 04/03/20 Page 1 of 9



                         EXHIBIT 19
       Case 1:20-cv-01449-SDG Document 4-20 Filed 04/03/20 Page 2 of 9



                    DECLARATION OF JOHN SANDWEG

I, John Sandweg, hereby declare under the penalty of perjury pursuant to 28 U.S.C.

§ 1746:

   1. I make this declaration based on my personal knowledge except where I

have indicated otherwise. If called as a witness, I could and would testify

competently and truthfully to these matters.


   2. I am currently a partner at Nixon Peabody LLP, where I lead the Cross-

Border Risks team, focusing on complex national security, immigration, and

Department of Homeland Security (DHS) compliance matters.


   3. Before returning to private practice, I held many leadership positions with

U.S. Immigration and Customs Enforcement (ICE) and DHS from 2009-2014.

From 2013 to 2014, I served as Acting Director of U.S. Immigration and Customs

Enforcement (ICE), where I led 20,000 employees in every state and 47 countries

in fulfilling the agency’s mission to enhance public safety and border security

through the enforcement of federal border control, customs, trade, and immigration

laws. As Acting Director of ICE, I served as the chief legal officer for DHS,

advising the Secretary and the Department’s senior leadership on all significant

legal, policy, and operational issues. Prior to my position as the Acting Director of

ICE, I held the position of Acting General Counsel of DHS from 2012-2013,


                                          1
       Case 1:20-cv-01449-SDG Document 4-20 Filed 04/03/20 Page 3 of 9



advising the DHS Secretary and the Department’s senior leadership on all

significant legal, policy, and operational issues. Prior to becoming Acting General

Counsel, I server as a Senior Counselor in the Office of the DHS Secretary, where

I served as a principal architect of the DHS’s immigration, border security, and law

enforcement policy. I am an attorney licensed in the District of Columbia and

Arizona.


   4. The coronavirus pandemic has brought our nation to a standstill. It has

strained our public health agencies and promises to overtax the American public

health care system in the very near future.


   5. ICE currently detains over 35,000 detainees across the country. ICE

detention centers are extremely susceptible to outbreaks of infectious diseases.

Based on my experience as Acting Director of ICE, I know that preventing the

coronavirus from being introduced into these facilities is impossible. The design of

these facilities requires inmates to remain in close contact with one another—the

opposite of the social distancing now recommended for stopping the spread of the

lethal coronavirus.


   6. There is no question that ICE detention centers are vulnerable to outbreaks

of contagious diseases. These detention centers present the very situation that

public health experts around the world are warning against. There are a large

                                          2
       Case 1:20-cv-01449-SDG Document 4-20 Filed 04/03/20 Page 4 of 9



number of people contained in a very small environment. Any outbreak (a single

case) will spread like wildfire. The design of ICE detention facilities requires

inmates to remain in close contact with one another. There is absolutely no way to

prevent the virus from being introduced into these facilities.


   7. When an outbreak of COVID-19 occurs in an ICE facility, the detainees will

not be the only ones at risk. An outbreak will expose the hundreds of ICE agents

and officers, medical personnel, contract workers, and others who work in these

facilities to the virus. Once exposed, many of them will unknowingly take the virus

home to their families and communities.


   8. Moreover, once the virus tears through a detention center, crucial and

limited medical resources will need to be diverted to treat those infected. ICE can,

and must, reduce the risk a detention center outbreak poses to so many people, and

the most effective way to do so is to drastically reduce the number of people it is

currently holding.


   9. It is my considered opinion, based on my years of experience working in

leadership positions at DHS and ICE, that ICE has the operational capacity to

quickly and drastically reduce the population of civil immigration detainees while

still protecting public health as much as possible. Doing so will avoid an imminent

grave public health threat. ICE should continue to detain those who threaten

                                          3
       Case 1:20-cv-01449-SDG Document 4-20 Filed 04/03/20 Page 5 of 9



public safety or national security, but very drastically reducing the detainee

population is clearly in the public interest.




I declare under penalty of perjury that the foregoing is true and correct.



Executed this 2nd day of April, 2020 in Phoenix, Arizona.




___________________

John Sandweg




                                            4
Case 1:20-cv-01449-SDG Document 4-20 Filed 04/03/20 Page 6 of 9



                         EXHIBIT A
                 Case 1:20-cv-01449-SDG Document 4-20 Filed 04/03/20 Page 7 of 9

                                                   John R. Sandweg
                                     1401 H Street NW, Suite 875, Washington, DC 20005
                                                       202-754-2303

                                              PROFESSIONAL EXPERIENCE
Nixon Peabody LLP, Washington, DC                                                                August 2019 – Present
Partner
   • Leads the firm’s Cross-Border Risks practice group, focusing on complex international challenges involving
        issues related to cross-border business, immigration, and national security.
   • Defends individuals and corporations in federal and state criminal and regulatory matters.
   • Works with businesses to discreetly conduct internal investigations into allegations or suspicions of
        misconduct, of potential legal or regulatory risk, and in support of potential or on-going litigation.
   • Heads up team that reviews current immigration compliance programs to develop proactive solutions to
        mitigate the risk of civil and criminal penalties when responding to government inquiries and to implement
        effective policies to ensure future compliance.
   • Advises clients on a variety of topics including general immigration law, general enforcement practices,
        USCIS policies, FOIA/government record keeping, as well as E-Verify/SAVE verification issues.
   • Continue to be called upon as an expert by national media outlets on issues related to immigration
        enforcement and border security.

Frontier Solutions, Washington, DC                                                       April 2014 – August 2019
Founding and Managing Partner
   • Managed and founded DC-based law firm specializing in complex national security, immigration, and
       international criminal matters.
   • Assembled team of attorneys, legal professionals and former law enforcement officials to provide legal and
       consulting services to diverse array of clients.
   • Established a law firm from the ground up and grew the firm’s client base into hundreds of individuals and
       businesses.
   • Served as a frequent commentator in national print and television outlets on issues related to immigration
       enforcement and border security.

U.S. Immigration and Customs Enforcement, Washington, DC                                       August 2013 – March 2014
Director (Acting)
    • Appointed by President Obama to serve as the head of the law enforcement agency responsible for enforcing
        federal criminal and civil laws related to international trade, intellectual property rights, trans-national crime,
        cyber security and immigration.
    • Managed agency’s daily activities, overseeing federal criminal investigations into export control violations,
        intellectual property theft, money laundering, cyber crimes, and unlawful employment
    • Developed and implemented comprehensive strategy to enhance the focus of the nation’s interior immigration
        enforcement efforts on individuals who pose the greatest threats to public safety and national security.
    • Created new methodologies for the collection and public reporting of statistics related to ICE’s immigration
        enforcement efforts.
    • Supervised operations and activities of over 20,000 employees, including over 14,000 federal law
        enforcement officers, 900 attorneys, 200 international attache officers and administered the agency’s $5.9
        billion budget.
    • Coordinated daily operations with Department of Homeland Security, Department of Justice, the White
        House and other international, federal, state and local law enforcement agencies.
    • Crafted the agency’s public relations and legislative affairs strategies, briefing members of Congress,
        conducting press conferences and interviewing with print and televised media on agency strategy and
        operations.

U.S. Department of Homeland Security, Washington, DC                                        August 2012 – August 2013
                 Case 1:20-cv-01449-SDG Document 4-20 Filed 04/03/20 Page 8 of 9

                                                 John R. Sandweg
                                   1401 H Street NW, Suite 875, Washington, DC 20005
                                                     202-754-2303

General Counsel (Acting)
   • Appointed by President Obama to serve as the chief legal officer of the Department of Homeland Security,
       supervising the Department’s legal operations and managing all legal personnel throughout the Department.
   • Served as a member of the Secretary’s senior staff, managing the Department’s litigation portfolio and
       coordinating the Department’s response to congressional oversight while continuing to serve as the
       Department’s lead policy maker on immigration and border security.
   • Led the Department’s efforts to enact comprehensive immigration reform, working closely with the Senate on
       the drafting of S744, briefing members of Congress and their staff on issues related to immigration and border
       security, coordinating the Department’s efforts and serving as the Department’s principal liasion with the
       White House on all immigration issues.
   • Worked closely with the Department of Justice, the National Security Staff and interagency partners
       formulating the Administration’s legal positons on issues related to national security.
   • Advised the Secretary on terrorism investigations, emergency events and high-profile issues, including the
       Boston Marathon bombing, border security and criminal investigations.
   • Served as the United States’ lead negotiator on an international treaty with the United Arab Emirates
       regarding the establishment of a pre-clearance facility in Abu Dhabi and the exchange of security related
       information.

U.S. Department of Homeland Security, Washington, DC                                   January 2010 – August 2012
Senior Counselor to the Secretary
    • One of three critical members of Secretary Napolitano’s senior staff, coordinating and developing policy with
        particular emphasis on immigration and border security, counter-terrorism, cyber-security, transportation
        security and privacy.
    • Managed the Department’s responses to congressional oversight and oversaw the daily operations of the
        Department on a wide array of issues.
    • Represented the Department in the policy development process with the White House, Congress and external
        stakeholders.
    • Developed communications strategy and conducted media interviews and briefed Congressional and non-
        governmental stakeholders on Departmental policy and operations.

U.S. Department of Homeland Security, Washington, DC                                 March 2009 – January 2010
Chief of Staff to the General Counsel
   • Provided legal and strategic advice to the Secretary of Homeland Security and her senior staff on an array of
        issues.
   • Coordinated the daily operations of the Office of the General Counsel, overseeing the work of attorneys
        across the department.
   • Worked with the White House Counsel’s office and the Department of Justice on Homeland Security issues.

Quarles and Brady LLP, Phoenix, AZ                                                 September 2002 – March 2009
Associate
   • Developed a broad-based criminal defense practice, specializing in representing clients in federal and state
        litigation and regulatory matters.
   • Served as lead counsel in over twenty jury trials, and numerous evidentiary hearings, oral arguments and
        administrative proceedings.
   • Authored appellate briefs to both the Arizona Court of Appeals and the Arizona Supreme Court.
   • Represented crime victims and assisted law enforcement in criminal investigations as victim’s counsel.
                 Case 1:20-cv-01449-SDG Document 4-20 Filed 04/03/20 Page 9 of 9

                                                 John R. Sandweg
                                   1401 H Street NW, Suite 875, Washington, DC 20005
                                                     202-754-2303

                                                       EDUCATION

Arizona State University College of Law, Tempe, AZ                                     May 2002
Juris Doctor, cum laude, Order of the Coif, Pedrick Scholar

Arizona State University, Tempe, AZ                                                    May 1999
Bachelor of Arts, Political Science
